Case 1:18-cv-01599-WFK-ST Document 159 Filed 09/03/19 Page 1 of 3 PageID #: 11657
                                                           U.S. Department of Justice


                                                           United States Attorney
                                                           Eastern District of New York
                                                           271 Cadman Plaza East
                                                           Brooklyn, New York 11201

                                                           September 3, 2019

  By ECF

  Honorable William F. Kuntz, II
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                  Re:     Saget, et al., v. Trump, et al., CV-18-1599 (Kuntz, J.) (Tiscione, M.J.)

  Dear Judge Kuntz:

          In light of Plaintiffs’ Fed. R. Civ. R. 62.1 motion (Dkt. No. 158), and the Court’s denial of
  that motion earlier today, the undersigned Assistant U.S. Attorneys respectfully request—out of
  an abundance of caution—leave to supplement the Government’s prior in camera production of
  documents to the Court. In the context of litigating cases nationally involving challenges to
  Temporary Protected Status (“TPS”) determinations, 1 the Government recently learned that a
  limited set of its prior document productions inadvertently did not properly display tracked
  changes and/or comment bubbles. Upon learning of this technical oversight, the undersigned
  immediately informed Plaintiffs’ counsel in Saget and expeditiously worked to assess its impact
  on the present litigation. Since July 11, 2019, on a rolling basis, the Government has produced to
  Plaintiffs records that now display the track changes and/or comment bubbles. During the course
  of its assessment, the Government learned that a subset of documents were previously produced
  to the Court in camera only without visible track changes and/or comment bubbles. While the
  Court has already reviewed these underlying documents, other than the tracked changes and/or
  comments bubbles, to evaluate the Government’s assertion of the deliberative process privilege
  (“DPP”), the Government is prepared to submit again this subset of documents—now displaying
  the visible track changes and/or comment bubbles—for the Court’s in camera review only. The
  Government respectfully notes that none of these documents were referenced by the Court in its
  April 11, 2019 decision or admitted into evidence. See Saget v. Trump, 375 F. Supp. 3d 280, 340
  (E.D.N.Y. 2019). The Government apologizes for this technical oversight.

          By way of background, pursuant to the Court’s August 21, 2018 order, the Government

          1
             Federal cases involving challenges to TPS determinations include: Ramos, et al., v. Nielsen, et
  al., 18-16981 (9th Cir.); NAACP v. DHS, et al., 18-CV-239 (D. Md.); Casa de Maryland, et al., v. Trump,
  et al., 18-CV-845 (D. Md.); Centro Presente, et al., v. Trump, et al., 18-CV-10340 (D. Massachusetts); and
  Bhattarai, et al., v. Nielsen, et al., 19-CV-731 (N.D. Cal.).
Case 1:18-cv-01599-WFK-ST Document 159 Filed 09/03/19 Page 2 of 3 PageID #: 11658



  produced to Plaintiffs thousands of documents that were already produced, collectively, in Ramos
  v. Nielsen, No. 18-CV-1554 (N.D. Cal.) and Centro Presente v. Trump, No. 18-cv-10340 (D.
  Mass.), as well as deposition transcripts of individuals deposed in the Ramos matter. On November
  21, 2018, the Court granted Plaintiffs’ request to seek additional discovery. See Dkt. No. 77. The
  Government complied with the Court’s order. On December 17, 2018, Plaintiffs moved to compel,
  among other things, in camera review of the documents on the Government’s privilege log, all of
  which relate to the Government’s assertion of DPP in document productions. See ECF No. 98
  (Plaintiffs’ motion); see ECF No. 99 (Government’s opposition). In an ECF entry, issued on
  December 19, 2018, the Court ordered that “[a]ll documents requiring in camera review are to be
  submitted directly to the District Court for my review.” On December 21, 2018, the Government
  produced to the Court, for in camera review, three DVDs containing documents withheld solely
  on DPP grounds and a corresponding privilege log. The documents were assigned control numbers
  from PrivWithheld_00000001 through PrivWithheld_00021306, and were comprised of 3,589
  documents and total 21,306 pages. 2

           On April 11, 2019, the Court issued a decision enjoining the Government “from
  terminating TPS status for Haiti, pending a final decision on the merits of this case. The
  preliminary injunction shall take effect immediately and shall remain in effect pending resolution
  of this case on the merits or further order of this Court.” Saget v. Trump, 375 F. Supp. 3d 280, 379
  (E.D.N.Y. 2019) (referred to as the “Decision”). In the Decision, the Court stated that, “[w]ith
  respect to Defendants’ privilege assertions, the Court has carefully reviewed Defendants’
  substantial privilege log in camera” and “admits only the privilege-log documents cited in this
  opinion.” Id. at 340. On June 6, 2019, the Government filed a notice of appeal of the Court’s
  April 11, 2019 Decision. See Dkt. No. 157. The Government’s appellate brief is due to be filed
  at the U.S. Court of Appeals for the Second Circuit on or before September 19.

          During the week of July 8, 2019, the Government learned that certain underlying
  documents previously produced in multiple cases nationally challenging revocations of TPS
  determinations, including Saget, did not have track changes or comments bubbles in a visible form.
  Following further review, on July 11, 2019, the undersigned informed Plaintiffs of this
  development. Over the next several weeks, the Government worked to isolate the documents
  impacted in Saget and, on a rolling basis, produced updated versions of the documents at issue and
  corresponding privilege logs. The underlying documents had previously been produced to
  Plaintiffs during discovery; the more recent post-Decision productions, however, now display the
  track changes or comment bubbles not previously visible in the underlying documents and/or
  address those track changes or comment bubbles in privilege logs. As of August 16, 2019, the
  Government provided Plaintiffs with the full set of previously-produced Saget documents—now
  featuring all of the recently identified track changes and/or comment bubbles subject to necessary
  redactions—along with corresponding privilege logs and comparison charts. None of the
  information in these recently-produced documents were withheld under the deliberative process
  privilege.

        The Government also informed Plaintiffs that it was reviewing approximately 500
  documents previously produced in camera only to your Honor that were recently identified as also

         2
             The Government produced over 34,000 pages to Plaintiffs in Saget.



                                                      2
Case 1:18-cv-01599-WFK-ST Document 159 Filed 09/03/19 Page 3 of 3 PageID #: 11659



  featuring track changes and/or comment bubbles. None of these approximately 500 documents
  were referenced in the April 11, 2019 Decision as having been admitted into evidence. See Saget,
  375 F. Supp. 3d at 340.

          Out of an abundance of caution, and should the Court so order, the Government
  respectfully submits that it can be prepared to submit these approximately 500 documents that
  contain track changes and/or bubbles to your Honor by the end of this week for in camera review.

         The Government thanks the Court for its consideration of this matter.

                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                              By:           /s/
                                                     Joseph A. Marutollo
                                                     James R. Cho
                                                     Assistant U.S. Attorneys
                                                     718-254-6288/7489
                                                     Joseph.marutollo@usdoj.gov
                                                     James.cho@usdoj.gov


  cc:    BY E.C.F.
         Counsel of Record (w/o enclosure)




                                                 3
